Case: 3:15-cv-00036-WHR-SLO Doc #: 351 Filed: 09/03/21 Page: 1 of 4 PAGEID #: 14540




                                   UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF OHIO
                                        WESTERN DIVISION

  GARRETT DAY LLC, et al.,                            )
                                                      )
                     Plaintiffs,                      )
                                                      )       Case No. 3:15–cv–00036-WHR
          v.                                          )
                                                      )
  INTERNATIONAL PAPER COMPANY,                        )       Judge Walter H. Rice
                                                      )
                     Defendant.                       )

                                                NOTICE

          Plaintiff Ohio Development Services Agency, through counsel, hereby provides

  notice that its name has changed from the Ohio Development Services Agency to the Ohio

  Department of Development (“ODOD”). The ODOD respectfully request the Court direct the

  Clerk of Court to update the case docket to reflect this name change. For the Court’s and the

  parties’ convenience, a revised case-caption is attached hereto as Exhibit A.

                                               Respectfully submitted,

                                               ICE MILLER LLP

                                               /s/ Kristina S. Dahmann
                                               Kristina S. Dahmann (0096414)
                                               250 West Street, Suite 700
                                               Columbus, OH 43215
                                               T: 614-462-2220
                                               F: 614-232-6858
                                               Kristina.Dahmann@icemiller.com
                                               Co-Counsel for Plaintiff the Ohio Department of
                                               Development

                                               /s/ Brent W. Huber
                                               Brent W. Huber (pro hac vice, 4861-2021)
                                               TRIAL COUNSEL
                                               One American Square, Suite 2900
                                               Indianapolis, IN 46282
                                               T: 317-236-5942
                                               F: 317-592-4822
                                               brent.huber@icemiller.com
                                               Trial Counsel for Plaintiff the Ohio Department
                                               of Development


  4849-7087-7172.4
Case: 3:15-cv-00036-WHR-SLO Doc #: 351 Filed: 09/03/21 Page: 2 of 4 PAGEID #: 14541




                                 CERTIFICATE OF SERVICE

          I hereby certify that on the September 3, 2021 the foregoing was filed electronically

  with the Clerk of Court using the CM/ECF system, and notice of this filing will be sent to all

  attorneys of record by operation of the Court’s electronic filing system.



                                                       /s/ Kristina S. Dahmann
                                                       Kristina S. Dahmann




  4849-7087-7172.4
Case: 3:15-cv-00036-WHR-SLO Doc #: 351 Filed: 09/03/21 Page: 3 of 4 PAGEID #: 14542




                               EXHIBIT A




  4849-7087-7172.4
Case: 3:15-cv-00036-WHR-SLO Doc #: 351 Filed: 09/03/21 Page: 4 of 4 PAGEID #: 14543




                                   UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF OHIO
                                        WESTERN DIVISION

  GARRETT DAY LLC and THE OHIO                      )
  DEPARTMENT OF DEVELOPMENT,                        )
                                                    )
                     Plaintiffs,                    )
                                                    )    Case No. 3:15–cv–00036-WHR
          v.                                        )
                                                    )    Judge Walter H. Rice
  INTERNATIONAL PAPER COMPANY,                      )
                                                    )
                     Defendants.                    )




  4849-7087-7172.4
